 



Exhibit 10.48
EMPLOYMENT AND NON-COMPETITION AGREEMENT
This EMPLOYMENT AND NON-COMPETITION AGREEMENT (the “Agreement”) is effective as
of the 27th day of July, 2007 (the “Effective Date”), and is made by and between
Regional Enterprises, Inc., a Virginia corporation (herein referred to as
“Employer” or “Company”), and W. Gary Farrar, III, an individual currently
residing in the Commonwealth of Virginia (the “Employee”).
WHEREAS, the Employer specializes in liquid bulk storage, railcar transloading
and transportation of bulk liquids, including hazardous, non-hazardous and food
grade products (“Employer’s Business”);
WHEREAS, the Employer is the successor by merger to Regional Enterprizes, Inc.,
a Virginia corporation and the former employer of Employee prior to the
Effective Date;
WHEREAS, the Employer is a wholly owned subsidiary of Rio Vista Energy Partners
L.P., a Delaware limited partnership (“RVEP”);
WHEREAS, the Employer desires to retain the Employee as the Vice President,
Director of Marketing; and
WHEREAS, effective as of the Effective Date, the Employee desires to serve the
Employer as the Vice President, Director of Marketing on the terms and
conditions provided in this Agreement, and acknowledges that such terms and
conditions provide adequate consideration and benefits to the Employee;
NOW, THEREFORE, in consideration of the promises, covenants and agreements of
the Employer and the Employee (collectively, the “Parties”) contained in this
Agreement and in consideration of the Employee’s continued employment by the
Employer, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1. Position and Duties. The Employer hereby agrees to employ the Employee as its
Vice President, Director of Marketing. In this role, the Employee shall be
responsible for customer relationships, customer growth/development, customer
retention as it relates to Sales and Marketing of the Employer and any other
duties reasonably assigned by the Employer (“Job Description”). Employee will
report directly to the President/Chief Executive Officer of Employer or RVEP.
The Employee will perform his duties at the principal office of the Company in
Hopewell, Virginia, or at such other locations as the Company and the Employee
shall hereafter agree, including such travel as reasonably required for the
efficient and effective performance of his duties. Employee shall devote
substantially all of his business time and expend his best efforts, energies and
skills to the diligent and faithful performance of his employment
responsibilities. Those responsibilities may change at the discretion of the
Employer or RVEP. However, in all cases the responsibilities and duties of
Employee will not be changed significantly from those described above, but in no
event will such responsibilities and duties include being primarily responsible
for the day to day operations of the Employer.

 

 



--------------------------------------------------------------------------------



 



2. At-will employment. Employee’s employment with Employer is at-will, meaning
that Employer or Employee can terminate the employment relationship at any time,
for any reason, with or without good or just cause.
3. Compensation. The Employee’s annual base salary as of the effective date of
this Agreement will be Two Hundred Ten Thousand Dollars ($210,000.00) (“Base
Salary”). This Base Salary may increase subject to annual performance
evaluations by the Employer and is subject to withholdings and other deductions
by reason of Federal, State or local law. The Employer shall pay such Base
Salary in accordance with its regular payroll dates. The Employee shall also be
eligible for any annual bonuses, if any, awarded to employees of the Employer in
accordance with the terms or criteria set for such bonus awards. The Employer
also agrees to reimburse the Employee for all reasonable business expenses
incurred by the Employee in connection with the performance of the Employee’s
employment responsibilities and obligations under this Agreement, subject to any
established reimbursement policies of the Employer in effect from time-to-time.
4. Benefits. The Employee shall be entitled to the following benefits during his
employment:
a. Paid Time Off. The Employee shall be allowed vacation of three (3) weeks,
sick leave, and personal leave, in an amount pursuant to the leave allowances as
set forth from time-to-time in the Employer’s policies and procedures.
b. Medical Insurance. The Employee and the Employee’s immediate family shall be
entitled to health insurance benefits comparable to those benefits made
available generally to other employees of the Employer. In addition, Employee
will have the continued benefit of full quarterly reimbursement of all
healthcare-related expenses with exception of employees’ paid portion to
semi-monthly premiums. This reimbursement is not to exceed $2,500 during any
quarterly period (beginning on the Effective Date) provided such expenses were
actually incurred during the period.
c. Salary Withholding Plans. The Employee shall be entitled to participate in
any employee benefit plan that the Employer has in existence pursuant to
Paragraph 403(b) or 401(k) or any other provision of the Internal Revenue Code
providing for tax-deferred salary withholding plans in accordance with the same
terms and conditions that the Employer may make available generally to other
employees of the Employer.
d. Commissions: Employee will be entitled to commissions based on the revenue of
the Company as set forth in Exhibit A, attached to this Agreement and
incorporated herein by reference.

 

2



--------------------------------------------------------------------------------



 



e. Employer options: Employee will be entitled to receive options to purchase
25,000 common units of RVEP with an exercise price equal to the closing price of
RVEP units on the date of the grant. Such options shall expire five years from
the date of the grant and shall vest ratably for each month over a period of
twenty-four months. The options will be exercisable only during the end of a
calendar quarter. If termination of Employee’s employment occurs for any reason,
all of Employee’s vested options shall expire on that date which is six months
from the Separation Date (defined herein). Employee shall not be entitled to any
additional vesting of options beyond the Separation Date. The common units
acquired through the exercise of the option will be restricted as provided for
under regulations of the Securities and Exchange Commission. RVEP is under no
obligation to register the underlying common units.
5. Limited Restrictive Covenants. For and in consideration of Employee’s
continued employment, compensation, employee benefits and other good and
valuable consideration, the adequacy, sufficiency and receipt of which is hereby
acknowledged, and intending to be legally bound, the Employee agrees to the
following:
a. Confidentiality of Employer’s Business Records and Information: The Parties
acknowledge that in the course of performing the duties of the Job Description
and due to Employee’s previous employment with the Employer, Employee has had
and will have frequent contact with Employer’s existing and prospective
customers and will have or will develop familiarity with Employer’s methods of
operation, including, but not limited to: (i) the Employer’s methods of
estimating the cost of Employer’s products and services, (ii) the specifications
for Employer’s products and services, and/or (iii) the Employer’s techniques of
promoting, selling, and supplying its services to its customers (“Employer’s
Business Practices”). The Employer’s Business Practices, all records, whether
original, duplicated, computerized, electronic, memorized, handwritten or in any
other form, and all information contained therein, including names, addresses,
phone numbers, and account and financial information of any customer, client,
customer lead or prospect, any person or entity to whom or to which the Employer
provided services, or any person or entity to whom or to which the Employer
submitted or made a bid, proposal, or offer of sale for the purpose of providing
services (“Customer”), exclusive of information that is generally available to
the public, are confidential and are the sole and exclusive property of the
Employer (collectively, “Confidential Information”).
Employee hereby acknowledges and recognizes that the Confidential Information is
the exclusive property of the Employer, and that the use or disclosure of such
information, whether confidential or otherwise, to any person or entity will
irreparably injure the Employer’s business interests. Employee agrees not to use
Confidential Information or remove any such information or records from the
Employer’s office except for the sole purpose of conducting the Employer’s
Business on behalf of the Employer. Except as required by order of a court or
other tribunal, or as permitted by the written consent of the Employer, Employee
agrees not to use Confidential Information for Employee’s benefit or for the
benefit of any other entity, or disclose Confidential Information to any person
or entity outside the Company. Specifically, Employee agrees not to divulge or
disclose this information or records to any third party and under no
circumstances will reveal or permit this information or these records to become
known by any competitor of Employer either during Employee’s employment or at
any time thereafter.

 

3



--------------------------------------------------------------------------------



 



b. Limited Non-Competition: During Employee’s employment and for a period of
eighteen (18) months following the Separation Date, defined herein (or from the
date of entry by a court of competent jurisdiction of a final judgment enforcing
the covenant, whichever is later), Employee agrees that he shall not, within the
following States — Virginia, North Carolina, South Carolina, Georgia, Florida,
West Virginia, Tennessee, Kentucky, Maryland, Pennsylvania, or any territory in
which Employer is performing services (hereinafter collectively “Market
Territory”), serve in any capacity for a Competing Business, defined herein,
where Employee’s services or duties would be similar, comparable or akin to
those duties listed in the Job Description set forth above. The “Separation
Date” shall be the last day of Employee’s employment with Employer without
regard to the reasons for cessation of employment. A “Competing Business” shall
be an individual or entity that (a) engages in liquid bulk storage, railcar
transloading of bulk liquids and/or transportation of bulk liquids; and
(b) directly competes with the Employer’s Business within the Market Territory.
Notwithstanding the foregoing restrictions, the Parties agree that the Employee
may work for, provide services to, or own: (a) a Competing Business that
conducts no business within the Market Territory; or (b) a Competing Business
where the work or services performed by Employee are different from or
dissimilar to the work or services that the Employee provided to Employer.
c. Limited Non-Solicitation of Customers: During Employee’s employment and for a
period of eighteen (18) months following the Separation Date (or from the date
of entry by a court of competent jurisdiction of a final judgment enforcing the
covenant, whichever is later), Employee agrees that he will not, on behalf of or
in conjunction with a Competing Business, solicit or attempt to induce or
persuade any Customer to whom Employer provided services, or whose name became
known to Employee while employed by Employer, to (a) reduce or discontinue its
or their business with or patronage of Employer; or (b) purchase or acquire from
a Competing Business the same or similar products or services as were sold or
provided by the Employer.
d. Limited Non-Solicitation of Employees. During Employee’s employment and for a
period of eighteen (18) months following the Separation Date (or from the date
of entry by a court of competent jurisdiction of a final judgment enforcing the
covenant, whichever is later), Employee agrees that he will not, on his own
behalf, or on the behalf of or in conjunction with any other person or entity,
solicit for hire or assist others in the solicitation or hiring of any employee
of the Employer for work in a Competing Business. This includes, but is not
limited to: (i) providing a Competing Business the identities of any of the
Employer’s employees; or (ii) assisting any of the Employer’s employees in
obtaining employment with a Competing Business through the dissemination of
resumes or otherwise.
6. Remedies
(a) Injunctive Relief. In the event Employee breaches any of the covenants of
Paragraph 5 above, Employee agrees that Employer will be entitled to injunctive
relief. Employee recognizes that Employer will suffer immediate and irreparable
harm, and that money damages will not be adequate to compensate Employer or to
preserve or protect the status quo. Accordingly, EMPLOYEE CONSENTS TO THE
ISSUANCE OF A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY INJUNCTION OR
PERMANENT INJUNCTION ordering:

 

4



--------------------------------------------------------------------------------



 



(i) That Employee immediately return to Employer all records whether original,
duplicated, computerized, electronic, handwritten, or in any other form
whatsoever, and that Employee be enjoined and restrained from using or
disclosing any information contained in such records; and
(ii) That for a period of eighteen (18) months, Employee be enjoined and
restrained from violating the non-competition provisions of Paragraph 5(b) of
this Agreement;
(iii) That for a period of eighteen (18) months, Employee be enjoined and
restrained from violating the non-solicitation of Customer provisions of
Paragraph 5(c) of this Agreement; and
(iv) That for a period of eighteen (18) months, Employee be enjoined and
restrained from violating the non-solicitation of employees provisions of
Section 5(d) of this Agreement.
Employee agrees to submit to the personal jurisdiction of the Circuit Court of
the County of Henrico, Virginia, or the United District Court for the Eastern
District of Virginia, Richmond Division, for purposes of the injunctive relief
described herein and any proceedings by Employer to compel Employee’s
participation in an arbitration of disputes under this Agreement.
7. Employee’s Representations. The Employee represents and warrants that: (i) as
of the commencement of the Employee’s employment, he is not and will not be
subject to any covenants or contracts that impair, restrict, or limit his
ability to perform his duties under this Agreement; and (ii) there are no
physical or mental limitations that would impair, restrict, or limit his ability
to carry out Employee’s duties under this Agreement.
8. Assignment; Binding Effect. This Agreement is personal as to the Employee and
shall not be assignable by him. The Employer may assign its rights under this
Agreement to any person, firm, corporation, or other entity which may acquire
all, or substantially all, of the business which is now or hereafter conducted
by the Employer or which may acquire substantially all of the assets of the
Employer, or with or into which the Employer may be consolidated or merged,
provided, that any such assignment shall be subject to the express terms and
conditions hereof. This Agreement shall be binding upon and shall inure to the
benefit of the respective Parties hereto and their heirs, executors, personal
representatives and successors.
9. Severance Benefit. If the Employer terminates Employee’s employment without
“Good Cause” as defined below, Employer will pay the Employee’s an amount equal
to $210,000 less the amount of Base Salary received from the Effective Date.
Employee will not be entitled to any other payments except any amounts owing on
accrued and unpaid commissions and accrued and unpaid expense reimbursements
through the date of termination. All of Employee’s vested options shall expire
on that date which is six months from the Separation Date.

 

5



--------------------------------------------------------------------------------



 



For purposes of this Agreement, termination for “Good Cause” shall mean a
termination of Employee’s employment by Employer due to Employee’s failure to
follow directives provided by his superiors, Employee’s material breach of his
obligations under this Agreement, breach of a material fiduciary duty owed to
the Employer, fraud, theft, embezzlement, misappropriation of Employer funds,
abuse of controlled substances (including alcohol) that materially impairs
Employee’s ability to perform his duties and responsibilities hereunder,
conviction of a felony, forgery or the knowing falsification of documents,
unauthorized use or disclosure of Confidential Information and/or misconduct by
Employee that is materially injurious to the Employer.
If the Employee resigns, is terminated for Good Cause, as defined above, becomes
disabled and is unable to perform the essential functions of his job, or dies,
Employee will be entitled to none of the payments discussed in this section.
The amounts payable pursuant to this section, if any, shall be paid such that
the payments do not constitute a nonqualified deferred compensation plan under
Section 409A of the Internal Revenue Code (the “Code”). Accordingly, neither the
Employer nor the Employee may accelerate the payment of the amounts as set forth
above, except as specifically permitted pursuant to Code Section 409A.
10. Miscellaneous.
a. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the Commonwealth of Virginia without
reference to its conflicts of law principals.
b. Integration; Modification of Agreement. This instrument constitutes the
entire agreement of the Parties hereto with respect to the subject matter
herein. No provisions of this Agreement may be amended, modified, or discharged,
unless such amendment, modification, or discharge has been approved by the
Parties and agreed to in writing and signed by the Parties.
c. Severability. Each section and subsection of this Agreement constitutes a
separate and distinct provision hereof. It is the intent of the Parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applicable. Accordingly, if any
provision of this Agreement shall be adjudicated to be invalid, ineffective, or
unenforceable, the remaining provisions shall not be affected thereby.
d. Waiver. No waiver by either Party of a right or remedy hereunder shall be
deemed to be a waiver of any other right or remedy or of any subsequent right or
remedy of the same kind. No such waiver shall be enforceable unless expressed in
a written instrument executed by the Party against whom enforcement is sought.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as follows:

              Employer:
Regional Enterprises, Inc.
 
       
Date: July 27, 2007
  By:        /s/ Ian T. Bothwell
 
       
 
           Ian T. Bothwell
 
           President and Chief Executive Officer
 
            Employee:
 
        Date: July 27, 2007   /s/ W. Gary Farrar, III                W. Gary
Farrar, III

 

7



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMISSION SCHEDULE

              Revenue       Commission   REVENUES (a), (b, (c))   Rate  
$  0 - $7,100,000
    0.0 %
$ > 7,100,000 < $10,000,000
    1.0 %
$ > 10,000,001 < $15,000,000
    1.5 %

 

(a)  
Commodity based revenues will be adjusted to net profits (revenues less related
commodity costs)
  (b)  
Only includes operating revenues related to liquid bulk storage, railcar
transloading and transportation of bulk liquids, including hazardous,
non-hazardous and food grade products.
  (c)  
Increased commission rates apply to incremental revenues only.

 

8